UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-CSR CERTIFIED SHAREHOLDER REPORT OF REGISTERED MANAGEMENT INVESTMENT COMPANIES Investment Company Act file number 811-22894 INVESTMENT MANAGERS SERIES TRUST II (Exact name of registrant as specified in charter) 235 W. Galena Street Milwaukee, WI 53212 (Address of principal executive offices) (Zip code) Constance Dye Shannon UMB Fund Services, Inc. 235 W. Galena Street Milwaukee, WI 53212 (Name and address of agent for service) (414) 299-2295 Registrant's telephone number, including area code Date of fiscal year end: March 31 Date of reporting period:September 30, 2014 Item 1. Report to Stockholders. The registrant’s semi-annual report transmitted to shareholders pursuant to Rule 30e-1 under the Investment Company Act of 1940, as amended (the “Investment Company Act”), is as follows: Regal Total Return Fund (Class A Shares: RTRTX) SEMI-ANNUAL REPORT September 30, 2014 Regal Total Return Fund a series of the Investment Managers Series Trust II Table of Contents Schedule of Investments 1 Statement of Assets and Liabilities 8 Statement of Operations 9 Statement of Changes in Net Assets 10 Financial Highlights 11 Notes to Financial Statements 12 Supplemental Information 20 Expense Example 22 This report and the financial statements contained herein are provided for the general information of the shareholders of the Regal Total Return Fund.This report is not authorized for distribution to prospective investors in the Fund unless preceded or accompanied by an effective prospectus. www.regaltrx.com Regal Total Return Fund SCHEDULE OF INVESTMENTS As of September 30, 2014 (Unaudited) Number of Shares Value COMMON STOCKS – 48.1% COMMUNICATIONS – 1.9% AT&T, Inc. $ Baidu, Inc. - ADR* 93 Google, Inc. - Class C* 46 Priceline Group, Inc.* CONSUMER DISCRETIONARY – 7.4% Amazon.com, Inc.* Cintas Corp. Dick's Sporting Goods, Inc. eBay, Inc.* Ecolab, Inc. Genuine Parts Co. Leggett & Platt, Inc. Lowe's Cos., Inc. McDonald's Corp. MercadoLibre, Inc. PetSmart, Inc. Stanley Black & Decker, Inc. Swatch Group A.G. - ADR VF Corp. CONSUMER STAPLES – 10.2% AMBEV SA - ADR Archer-Daniels-Midland Co. Brown-Forman Corp. - Class B Clorox Co. Coca-Cola Co. Colgate-Palmolive Co. Hormel Foods Corp. Kimberly-Clark Corp. McCormick & Co., Inc. Nestle SA - ADR PepsiCo, Inc. Philip Morris International, Inc. Procter & Gamble Co. Sysco Corp. Target Corp. Unilever PLC - ADR Wal-Mart Stores, Inc. Walgreen Co. 1 Regal Total Return Fund SCHEDULE OF INVESTMENTS - Continued As of September 30, 2014 (Unaudited) Number of Shares Value COMMON STOCKS (Continued) ENERGY – 4.2% Chevron Corp. $ Core Laboratories N.V. Enbridge, Inc. Exxon Mobil Corp. Kinder Morgan Management LLC* National Oilwell Varco, Inc. Schlumberger Ltd. TransCanada Corp. Ultra Petroleum Corp.* FINANCIALS – 5.3% Aflac, Inc. Berkshire Hathaway, Inc. - Class B* BlackRock, Inc. Chubb Corp. Cincinnati Financial Corp. CME Group, Inc. Franklin Resources, Inc. HCP, Inc. T. Rowe Price Group, Inc. Western Union Co. HEALTH CARE – 8.6% Abbott Laboratories AbbVie, Inc. Baxter International, Inc. Becton, Dickinson and Co. C.R. Bard, Inc. Cardinal Health, Inc. Covidien PLC Express Scripts Holding Co.* ICON PLC* Johnson & Johnson Medtronic, Inc. Momenta Pharmaceuticals, Inc.* Novartis AG - ADR Novo Nordisk A.S. - ADR Pharmacyclics, Inc.* Sanofi - ADR INDUSTRIALS – 3.1% ABB Ltd. - ADR 2 Regal Total Return Fund SCHEDULE OF INVESTMENTS - Continued As of September 30, 2014 (Unaudited) Number of Shares Value COMMON STOCKS (Continued) INDUSTRIALS (Continued) Dover Corp. $ Emerson Electric Co. Illinois Tool Works, Inc. Pentair PLC W.W. Grainger, Inc. MATERIALS – 4.9% 3M Co. Air Products & Chemicals, Inc. Bemis Co., Inc. Cameco Corp. Nucor Corp. Potash Corp. of Saskatchewan, Inc. PPG Industries, Inc. Sherwin-Williams Co. Sigma-Aldrich Corp. TECHNOLOGY – 2.0% Accenture PLC - Class A Automatic Data Processing, Inc. International Business Machines Corp. McGraw Hill Financial, Inc. UTILITIES – 0.5% Consolidated Edison, Inc. TOTAL COMMON STOCKS (Cost $6,189,464) EXCHANGE-TRADED FUNDS – 36.6% iShares 20+ Year Treasury Bond ETF iShares iBoxx $Investment Grade Corporate Bond ETF iShares MBS ETF iShares TIPS Bond ETF iShares U.S. Real Estate ETF Market Vectors Agribusiness ETF Market Vectors Gold Miners ETF Market Vectors Oil Service ETF TOTAL EXCHANGE-TRADED FUNDS (Cost $4,850,735) 3 Regal Total Return Fund SCHEDULE OF INVESTMENTS - Continued As of September 30, 2014 (Unaudited) Number of Shares Value SHORT-TERM INVESTMENTS – 14.8% Fidelity Institutional Money Market Fund, 0.05%1,2 $ TOTAL SHORT-TERM INVESTMENTS (Cost $1,888,877) TOTAL INVESTMENTS – 99.5% (Cost $12,929,076) Other assets in Excess of liabilities – 0.5% TOTAL NET ASSETS –100.0% $ Number of Contracts WRITTEN OPTIONS CONTRACTS – (0.5)% CALL OPTIONS – (0.5)% (4 ) 3M Co. Exercise Price: $150, Expiration Date: January 17, 2015* $ ) ) ABBVIE, Inc. Exercise Price: $62.50, Expiration Date: January 17, 2015* ) ) Aflac, Inc. Exercise Price: $62.50, Expiration Date: January 17, 2015* ) (5 ) Air Products and Chemicals, Inc. Exercise Price: $135, Expiration Date: January 17, 2015* ) ) Archer-Daniels-Midland Co. Exercise Price: $55, Expiration Date: January 17, 2015* ) ) AT&T, Inc. Exercise Price: $37, Expiration Date: January 17, 2015* ) (7 ) Automatic Data Processing, Inc. Exercise Price: $87.50, Expiration Date: January 17, 2015* ) (5 ) Becton, Dickinson & Co. Exercise Price: $120, Expiration Date: December 20, 2014* ) (7 ) Brown-Forman Corp. - Class B Exercise Price: $95, Expiration Date: December 20, 2014* ) (4 ) C.R. Bard, Inc. Exercise Price: $155, Expiration Date: January 17, 2015* ) (8 ) Cardinal Health, Inc. Exercise Price: $80, Expiration Date: January 17, 2015* ) (5 ) Chevron Corp. Exercise Price: $130, Expiration Date: January 17, 2015* ) (7 ) Chubb Corp. Exercise Price: $95, Expiration Date: January 17, 2015* ) ) Cincinnati Financial Corp. Exercise price: $50, Expiration Date: December 20, 2014* — ) Cintas Corp. Exercise Price: $70, Expiration Date: January 17, 2015* ) 4 Regal Total Return Fund SCHEDULE OF INVESTMENTS - Continued As of September 30, 2014 (Unaudited) Number of Contracts Value WRITTEN OPTIONS CONTRACTS (Continued) CALL OPTIONS (Continued) (7 ) Clorox Co. Exercise Price: $92.50, Expiration Date: January 17, 2015* $ ) ) Colgate-Palmolive Co. Exercise Price: $67.50, Expiration Date: January 17, 2015* ) ) Consolidated Edison, Inc. Exercise Price: $60, Expiration Date: January 17, 2015* ) (7 ) Dover Corp. Exercise Price: $90, Expiration Date: December 20, 2014* ) (5 ) Ecolab, Inc. Exercise Price: $120, Expiration Date: January 17, 2015* ) ) Emerson Electric Co. Exercise Price: $67.50, Expiration Date: January 17, 2015* ) (6 ) Exxon Mobil Corp. Exercise Price: $100, Expiration Date: January 17, 2015* ) ) Franklin Resources, Inc. Exercise Price: $60, Expiration Date: January 17, 2015* ) (7 ) Genuine Parts Co. Exercise Price: $95, Expiration Date: November 22, 2014* ) ) Hormel Foods Corp. Exercise Price: $55, Expiration Date: December 20, 2014* ) (7 ) Illinois Tool Works Inc., Exercise Price: $92.50, Expiration Date: January 17, 2015* ) (6 ) Kimberly Clark Corp. Exercise Price: $110, Expiration Date: January 17, 2015* ) ) Leggett & Platt, Inc. Exercise Price: $35, Expiration Date: December 20, 2014* ) (9 ) McCormick & Co., Inc. Exercise Price: $70, Expiration Date: December 20, 2014* ) (7 ) McDonald's Corp. Exercise Price: $97.50, Expiration Date: January 17, 2015* ) (7 ) McGraw Hill Financial, Inc. Exercise Price: $90, expiration Date: January 17, 2015* ) ) Medtronic, Inc. Exercise Price: $70, Expiration Date: January 17, 2015* ) ) Nucor Corp. Exercise Price: $60, Expiration Date: January 17, 2015* ) (9 ) Pentair PLC Exercise Price: $70, Expiration Date: November 22, 2014* ) (7 ) PepsiCo, Inc. Exercise Price: $95, Expiration Date: January 17, 2015* ) (3 ) PPG Industries, Inc. Exercise Price: $210, Expiration Date: January 17, 2015* ) (8 ) Procter & Gamble Co. Exercise Price: $87.50, Expiration Date: January 17, 2015* ) 5 Regal Total Return Fund SCHEDULE OF INVESTMENTS - Continued As of September 30, 2014 (Unaudited) Number of Contracts Value WRITTEN OPTIONS CONTRACTS (Continued) CALL OPTION (Continued) (3 ) Sherwin-Williams Co. Exercise Price: $220, Expiration Date: January 17, 2015* $ ) (6 ) Sigma-Aldrich Corp. Exercise Price: $105, Expiration Date: January 17, 2015* ) (7 ) Stanley Black & Decker, Inc. Exercise Price: $95, Expiration Date: January 17, 2015* ) (8 ) T. Rowe Price Group, Inc. Exercise Price: $80, Expiration Date: January 17, 2015* ) ) Target Corp. Exercise Price: $65, Expiration Date: January 17, 2015* ) ) VF Corp. Exercise Price: $70, Expiration Date: January 17, 2015* ) (2 ) W.W. Grainger, Inc. Exercise Price: $260, Expiration Date: January 17, 2015* ) (8 ) Wal-Mart Stores, Inc. Exercise Price: $77.50, Expiration Date: January 17, 2015* ) ) Walgreen Co. Exercise Price: $67.50, Expiration Date: January 17, 2015* ) ) TOTAL WRITTEN OPTIONS CONTRACTS (Proceeds $47,853) $ ) ADR – American Depositary Receipt PLC – Public Limited Company * Non-income producing security. 1 The rate is the annualized seven-day yield at period end. 2 Security segregated as cover for open written option contracts. See accompanying Notes to Financial Statements. 6 Regal Total Return Fund SUMMARY OF INVESTMENTS As of September 30, 2014 (Unaudited) Security Type/Sector Percent of Total Net Assets Common Stocks Consumer Staples 10.2% Health Care 8.6% Consumer Discretionary 7.4% Financials 5.3% Materials 4.9% Energy 4.2% Industrials 3.1% Technology 2.0% Communications 1.9% Utilities 0.5% Total Common Stocks 48.1% Exchange-Traded Funds 36.6% Short-Term Investments 14.8% Total Investments 99.5% Other assets in Excess of liabilities 0.5% Total Net Assets 100.0% See accompanying Notes to Financial Statements. 7 Regal Total Return Fund STATEMENT OF ASSETS AND LIABILITIES As of September 30, 2014 (Unaudited) Assets: Investments, at value (cost $12,929,076) $ Receivables: Fund shares sold Dividends and interest Due from Advisor Prepaid expenses Prepaid offering costs Total assets Liabilities: Written options contracts, at value (proceeds $47,853) Payables: Shareholder servicing fees (Note 7) Distribution fees (Note 8) Transfer agent fees and expenses Fund accounting fees Administration fees Auditing fees Legal fees Custody fees Trustees' fees and expenses Chief Compliance Officer fees Accrued other expenses Total liabilities Net Assets $ Components of Net Assets: Paid-in Capital (par value of $0.01 per share with unlimited number of shares authorized) $ Accumulated net investment loss ) Accumulated net realized loss on investments ) Net unrealized depreciation on: Investments ) Written options contracts ) Net Assets $ Maximum Offering Price per Share Shares of beneficial interest issued and outstanding Net asset value per share $ Maximum sales charge (5.75% of offering price) Maximum public offering price to public $ See accompanying Notes to Financial Statements. 8 Regal Total Return Fund STATEMENT OF OPERATIONS For the Period May 27, 2014* through September 30, 2014 (Unaudited) Investment Income: Dividends (net of foreign withholding taxes of $187) $ Interest Total investment income Expenses: Administration fees Transfer agent fees and expenses Fund accounting fees Offering costs Advisory fees Registration fees Auditing fees Custody fees Trustees' fees and expenses Legal fees Chief Compliance Officer fees Distribution fees (Note 8) Shareholder reporting fees Shareholder servicing fees (Note 7) Miscellaneous Insurance fees Total expenses Advisory fees waived ) Other expenses absorbed ) Net expenses Net investment loss ) Realized and Unrealized Loss on Investments and Written Options Contracts: Net realized loss on investments ) Net change in unrealized appreciation/depreciation on: Investments ) Written Options Contracts ) Net change in unrealized appreciation/depreciation ) Net realized and unrealized loss on investments and written options contracts ) Net decrease in Net Assets from Operations $ ) * Commencement of operations. See accompanying Notes to Financial Statements. 9 Regal Total Return Fund STATEMENT OF CHANGES IN NET ASSETS For the Period May 27, 2014* through September 30, 2014 (Unaudited) Increase (Decrease) in Net Assets from: Operations: Net investment loss $ ) Net realized loss on investments ) Net change in unrealized appreciation/depreciation on investments and written options contracts ) Net decrease in net assets resulting from operations ) Capital Transactions: Net proceeds from shares sold Cost of shares redeemed1 ) Net increase in net assets from capital transactions Total increase in net assets Net Assets: Beginning of period - End of period $ Accumulated net investment loss $ ) Capital Share Transactions: Shares sold Shares redeemed ) Net increase in capital share transactions * Commencement of operations. 1 Net of redemption fee proceeds of $687. See accompanying Notes to Financial Statements. 10 Regal Total Return Fund FINANCIAL HIGHLIGHTS Per share operating performance. For a capital share outstanding throughout the period. For the Period May 27, 2014* through September 30, (Unaudited) Net asset value, beginning of period $ Income from Investment Operations: Net investment loss1 - 2 Net realized and unrealized loss on investments ) Total from investment operations ) Redemption fee proceeds - 2 Net asset value, end of period $ Total return3 )% 4 Ratios and Supplemental Data: Net assets, end of period (in thousands) $ Ratio of expenses to average net assets: Before fees waived and expenses absorbed % 5 After fees waived and expenses absorbed % 5 Ratio of net investment loss to average net assets: Before fees waived and expenses absorbed )% 5 After fees waived and expenses absorbed %) 5 Portfolio turnover rate 2
